Per Curiam,
The grand juror named in the first specification was challenged for cause which the court regarded as sufficient to disqualify him from hearing and participating in the decision of this case. There was no error in this. The conclusion reached by the learned judge was fully warranted by the evidence before him. There was no error in holding that the 30th section of the act of 1851, under which this proceeding was had, was not repealed by the acts of 1879 and 1883. They may well stand together. The record discloses no error in dismissing the exceptions and entering the decree complained of.
Decree affirmed and appeal dismissed with costs to be paid by appellant.